

114 HR 9014 IH: United States Semiquincentennial Commission Amendments Act of 2020
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9014IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Khanna introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the United States Semiquincentennial Commission Act of 2016 to modify certain membership and other requirements of the United States Semiquincentennial Commission, and for other purposes.1.Short titleThis Act may be cited as the United States Semiquincentennial Commission Amendments Act of 2020.2.United States Semiquincentennial Commission(a)Establishment of CommissionSection 4 of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 685) is amended—(1)in subsection (b)(4), by striking subparagraph (I) and inserting the following:(I)The Chairperson of the National Endowment for the Arts.(J)The Chairperson of the National Endowment for the Humanities.(K)The Director of the Institute of Museum and Library Services.(L)(i)The Chief Justice of the United States; or(ii)an Associate Justice or former Associate Justice appointed by the Chief Justice of the United States.;(2)in subsection (c), by adding at the end the following:(3)Removal of members who are private citizensFollowing notice and approval of the relevant appointing authority, on an affirmative vote of not less than 2/3 of the members of the Commission, the Commission may remove a member of the Commission appointed under subsection (b)(3).; and(3)in subsection (d)—(A)by striking All meetings and inserting the following:(1)Location of first meetingThe first meeting; and (B)by adding at the end the following:(2)Location of subsequent meetingsAt least 1 meeting of the Commission each year shall be held in Philadelphia, Pennsylvania..(b)DutiesSection 5(c)(1) of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 687) is amended by striking 2 years after the date of enactment of this Act and inserting March 31, 2020.(c)CoordinationSection 6(b) of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 689) is amended—(1)in paragraph (3)(A), by striking presiding officer of the Federal Council on the Arts and the Humanities, the Chairperson of the National Endowment for the Arts, and the Chairperson of the National Endowment for the Humanities and inserting Chairperson of the National Endowment for the Arts, the Chairperson of the National Endowment for the Humanities, and the Director of the Institute of Museum and Library Services; and (2)in paragraph (4), in the matter preceding subparagraph (A), by inserting and other after founding.(d)Expenditures of commissionSection 9 of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 691) is amended—(1)by striking subsection (a) and inserting the following:(a)In generalAll expenditures of the Commission shall be made from donations, earned income, and any funds made available to carry out this Act under subsection (f).;(2)in subsection (d), by striking Once each year during the period beginning on the date of enactment of this Act and inserting Annually during the period beginning 1 year after the Commission submits the report to the President under section 5(c)(1); and (3)by adding at the end the following:(e)Intellectual property protectionsThe Commission shall have the exclusive right to use, and to allow others to use, the official marks, imprimaturs, and logos of the Commission. (f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act..